Citation Nr: 1441083	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO, in pertinent part, denied a compensable rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2014 Travel Board hearing held in Hartford, Connecticut; a copy of the transcript has been attached to the record.

The issue(s) of a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a June 2014 Travel Board hearing, the Veteran testified that his bilateral hearing loss had worsened since his February 2013 VA examination.  Specifically, the Veteran reported that he noticed that he needed to ask people to repeat themselves more frequently for which he adjusted his hearing aids.  The Veteran also reported that he had not had treatment at the VA for his hearing loss since March 2013 and had not had private treatment for hearing loss, other than the March 2013 audiology exam of record.  Therefore, the Board finds that remand is necessary to provide the Veteran with a new VA examination to assist in determining the current level of impairment caused by bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination in order to determine the current severity of the Veteran's bilateral hearing loss.

2. After all development has been completed, review the case again based on the additional evidence.  If the benefit sought is not granted, furnish the Veteran and representative with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


